Citation Nr: 0720298	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 
2004, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than April 22, 
2004, for the award of service connection for bilateral 
hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In September 2004, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
April 22, 2004.  The veteran filed a notice of disagreement 
(NOD) with the assigned rating in October 2005, and the RO 
issued a statement of the case (SOC) in June 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2006.  As this claim 
involves a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In December 2004, the RO granted service connection for 
tinnitus and for bilateral hearing loss, effective April 22, 
2004.  The veteran filed a NOD with the effective date in 
December 2004, and the RO issued a SOC in May 2005.  The 
veteran filed a substantive appeal (via a VA Form 9) in May 
2005.

The Board's decision on the earlier effective date claims is 
set forth below.  The claim for an initial rating in excess 
of 30 percent for PTSD is addressed in the remand follow the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  In a January 1986 decision, the Board denied service 
connection for tinnitus and for bilateral hearing loss.

3.  On April 22, 2004, the RO received the veteran's requests 
to reopen the claims for service connection for tinnitus and 
bilateral hearing loss; following receipt of a November 2004 
VA audiology examination report, the RO ultimately reopened 
each claim and granted service connection for tinnitus and 
bilateral hearing loss, effective April 22, 2004.

4.  Prior to April 22, 2004, there were no pending claims 
pursuant to which the benefits awarded could have been 
granted.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than April 22, 
2004, for the award of service connection for tinnitus is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).

2.  The claim for an effective date earlier than April 22, 
2004, for the award of service connection for bilateral 
hearing loss is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)), includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, the May 2005 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for awards of 
service connection.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claims for earlier 
effective dates for service connection for tinnitus and 
bilateral hearing loss.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran. As will be explained below, each claim for 
earlier effective date lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claims decided herein.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2006).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(q)(1)(ii) (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.151(a) 
(2006).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2006).

In this case, the veteran seeks an award of service 
connection for tinnitus and for bilateral hearing loss prior 
to April 22, 2004, the effective date assigned by the RO 
based on the date of receipt of the petitions to reopen the 
claims for those benefits. However, the Board finds no legal 
basis for the assignment of an effective date for this award 
prior to that date.

The basic facts of this case are not in dispute.  The RO 
denied the veteran's claims for service connection for 
tinnitus and bilateral hearing loss in May 1984, the veteran 
appealed, and the Board denied these claims and notified the 
veteran of these denials in January 1986.  The Board's July 
1986 decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.1100(a), 20.1104, 20.1105 (2006).

The next document received from the veteran was his VA Form 
21-4138 (statement in support of claim), which the RO 
received on April 22, 2004 and treated as a petition to 
reopen his previously denied claims for service connection 
for tinnitus and bilateral hearing loss.  In a December 2004 
rating decision, the RO reopened and granted the claims for 
service connection for tinnitus and bilateral hearing loss, 
effective April 22, 2004 (the date of the petition to 
reopen).  The RO granted service connection for these 
disabilities based, in part, on a November 2004 VA audiology 
examination report in which the audiologist opined that the 
veteran's tinnitus and hearing loss were at least as likely 
as not related to service.

However, prior to April 22, 2004, there were no pending 
claims as to either tinnitus or bilateral hearing loss 
pursuant to which service connection for these disabilities 
could have been granted. As indicated above, the veteran's 
only prior to claim for service connection for tinnitus and 
for bilateral hearing loss was finally resolved by the 
Board's January 1986 denial of these claims.  As such, an 
effective prior to the date of the Board's decision is 
legally precluded.  There also is no document indicating an 
intent by the veteran to reopen his claims for service 
connection for tinnitus or bilateral hearing loss-indeed, 
there is no document of any kind-between the January 1986 
Board decision and the statement in support of claim received 
on April 22, 2004.  

The Board notes the veteran's argument, advanced in his NOD 
and substantive appeal, that the effective date for the award 
of service connection for tinnitus and for hearing loss 
should be the date of his initial application for service 
connection for tinnitus and bilateral hearing loss in 1984.  
However, for the reasons expressed above, the initial claim 
was resolved by the Board's January 1986, and cannot provide 
a basis for a grant of the benefits ultimately awarded in 
connection with a reopened claim for those benefits.  

The Board also notes the arguments of the veteran's 
representative that the veteran "was wrongfully denied 
service connection in 1983 [sic] and the same evidence that 
subsequently yielded service connection, existed back to 
1983," and that the RO incorrectly applied 38 C.F.R. 
§ 3.400(o)(2).  See Appellant's Brief, p. 2.  The Board 
points out that the cited regulation relates to claims for 
increased ratings and not claims for service connection such 
as the ones involved in this case.  See 38 C.F.R. § 3.400(o) 
(2006).  Hence, any argument based on such authority is 
inapposite to the current appeal.  As for the argument that 
the evidence warranting the granting of service connection 
for tinnitus and bilateral hearing loss existed at the time 
of the prior Board denial, the record does not support this 
argument.  

The report of the January 1984 VA audiology examination and 
the report of the March 1984 private audiological examination 
conducted in connection with the veteran's previously denied 
claims diagnosed tinnitus and hearing loss but did not 
contain opinions as to the etiology of these disabilities.  
The first opinion indicating a nexus between the veteran's 
tinnitus and bilateral hearing loss and noise exposure in 
service was that in the November 2004 VA audiology 
examination report.  There is no other opinion other than the 
one in the November 2004 VA examination indicating that the 
veteran's current tinnitus and bilateral hearing loss are 
related to service.  Thus, there is no basis for concluding 
that that the evidence on which the grant of service 
connection in December 2004 was based was available at the 
time of the Board's January 1986 denial.
 
In addition, although the finality of the January 1986 Board 
decision could be vitiated by a finding of clear and 
unmistakable (CUE) in that decision (see Routen v. West, 142 
F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective 
dates)), such a claim has not been raised here with 
sufficient specificity to warrant consideration as a CUE 
motion.  Neither the veteran nor his representative used the 
term CUE.  The veteran's representative did state that the 
veteran was "wrongfully denied" service connection in prior 
decisions, however, merely to aver that there was CUE is not 
sufficient to raise the issue; rather a CUE claim requires 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 
(1997).  As shown above, the arguments of the veteran and his 
representative contain no such specificity. 

Accordingly, on these facts, the date of the April 22, 2004 
statement in support of claim, deemed a petition to reopen 
the previously denied claims for service connection for 
tinnitus and for bilateral hearing loss, is the earliest 
effective date that may be assigned for the award of those 
benefits.  See 38 C.F.R. § 3.400(q)(1)(ii) (2006).  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2006).  As there is no legal basis for assignment of any 
earlier effective date, the Board finds that the claims for 
earlier effective dates for the award of service connection 
for tinnitus and for bilateral hearing loss must be denied. 
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An effective date earlier than April 22, 2004, for the award 
of service connection for tinnitus is denied.

An effective date earlier than April 22, 2004, for the award 
of service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for an initial rating in excess of 30 
percent for PTSD is warranted.

Initially, the Board notes that in the May 2007 Appellant's 
Brief, the veteran's representative argued that the most 
recent VA examination as to the veteran's PTSD, conducted in 
connection with the claim for service connection for PTSD, in 
May 2004, was too old to accurately reflect the current 
severity of the veteran's PTSD (p. 2).  In addition, the 
veteran claimed in his substantive appeal that his condition 
had worsened since this examination. 

Given the veteran's claims of worsening disability, and to 
give him every consideration in connection with the claim 
remaining on appeal, the Board finds that further findings 
relating to his PTSD are needed to evaluate the current 
severity of this now service-connected disability.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the claim (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the Board finds that further RO notification 
(and possibly, development) action is warranted.

The notice requirements of the VCAA require VA to notify the 
veteran of the evidence that is needed to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date pertaining to the disability. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO's June 2004 
letter to the veteran (prior to the grant of service 
connection for PTSD) did not advise him of the evidence 
necessary to substantiate his claim for a higher initial 
rating for PTSD, to include information pertaining to 
disability rating and effective date.  Id.; 38 C.F.R. § 3.159 
(2006).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim for a higher initial rating 
for PTSD, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's notice should explain how to establish 
entitlement to a higher initial rating, and explain the 
respective responsibilities of VA and the veteran in 
obtaining additional evidence.  The RO should also invite the 
appellant to submit all pertinent evidence in his possession, 
and ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, cited to 
above-specifically as regards disability ratings and 
effective dates-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter of entitlement to an initial 
rating in excess of 30 percent for PTSD.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, explain how to establish 
entitlement to a higher initial rating, 
explain the respective responsibilities 
of VA and the veteran in obtaining 
additional evidence, request that the 
veteran submit all evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
disability rating and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
mental disorders examination by a 
psychiatrist (M.D.), at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including psychological testing, 
if appropriate, should be accomplished 
(with all findings made available to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of depression, anxiety, suspiciousness, 
panic attacks, sleep impairment, memory 
loss, flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of long and short-
term memory, impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships.

The examiner should render a multi-axial 
diagnosis, including assignment of Global 
Assessment of Functioning (GAF) score, 
and explanation of what the score means.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for PTSD in light 
of all pertinent evidence and legal 
authority.

7.  If the claim for a higher initial 
rating for PTSD remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of additional 
evidence and legal authority considered, 
along with clear reasons and bases for 
all determinations, and afford the 
appropriate time period for response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


